 



Exhibit 10.23
Digital River, Inc.

2007 Equity Incentive Plan
1. Purposes.
     (a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.
     (b) Available Stock Awards. The purpose of the Plan is to provide a means
by which eligible recipients of Stock Awards may be given an opportunity to
benefit from increases in the value of the Common Stock through the granting of
the following types of awards: (i) Incentive Stock Options; (ii) Nonstatutory
Stock Options; (iii) Restricted Stock Awards; (iv) Restricted Stock Units
Awards; and (v) Performance Shares.
     (c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group, to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates, and to align the interests of such persons with the interests of the
Company’s stockholders.
2. Definitions.
     (a) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 12(a).
     (d) “Cause” means any (i) willful breach of any agreement entered into with
the Company; (ii) misappropriation of the Company’s property, fraud,
embezzlement, breach of fiduciary duty, other acts of dishonesty against the
Company; (iii) conviction of any felony or crime involving moral turpitude; or
(iv) other act as determined by the Board in its discretion.
     (e) “Code” means the Internal Revenue Code of 1986, as amended.
     (f) “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with Section 3(c).
     (g) “Common Stock” means the common stock of the Company.
     (h) “Company” means Digital River, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------



 



     (i) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.
     (j) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
employee of the Company to a Consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as Continuous Service for purposes of vesting in a Stock Award
only to such extent as may be provided in the Company’s leave of absence policy
or in the written terms of the Participant’s leave of absence agreement.
     (k) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

  (i)   a sale or other disposition of all or substantially all, as determined
by the Board in its discretion, of the consolidated assets of the Company and
its Subsidiaries;     (ii)   a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or     (iii)   a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

     (l) “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.
     (m) “Director” means a member of the Board.
     (n) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

-2-



--------------------------------------------------------------------------------



 



     (o) “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or payment of a director’s fee by the Company for such
service or for service as a member of the Board of Directors of an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.
     (p) “Entity” means a corporation, partnership or other entity.
     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (r) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary,
(B) any employee benefit plan of the Company or any Subsidiary or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) an Entity Owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their Ownership of stock of the Company.
     (s) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
     (i) If the Common Stock is listed on any established stock exchange, the
Fair Market Value of a share of Common Stock, unless otherwise determined by the
Board, shall be the closing sales price for such stock (or the closing bid, if
no sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the day of
determination (or, if such day of determination does not fall on a market
trading day, then the last market trading day prior to the date of
determination), as reported in The Wall Street Journal or such other source as
the Board deems reliable.
     (ii) In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.
     (t) “Full Value Award” means a Stock Award that does not provide for full
payment in cash or property by the Participant.
     (u) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (v) “Non-Employee Director” means a Director who either (i) is not
currently an employee or officer of the Company or its parent or a subsidiary,
does not receive compensation, either directly or indirectly, from the Company
or its parent or a subsidiary, for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an interest in any
other transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of

-3-



--------------------------------------------------------------------------------



 



Regulation S-K; or (ii) is otherwise considered a “non-employee director” for
purposes of Rule 16b-3.
     (w) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (x) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
     (y) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
     (z) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (aa) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation”, and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
     (bb) “Own,” “Owned,” “Ownership.” A person or Entity shall be deemed to
“Own,” to have “Owned,” or to have acquired “Ownership” of securities if such
person or Entity, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.
     (cc) “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     (dd) “Performance Share” means a Stock Award denominated in shares of
Common Stock equivalents granted pursuant to Section 7(c) that may be earned in
whole or in part based upon attainment of performance objectives established by
the Board pursuant to Section 8.
     (ee) “Performance Share Agreement” means a written agreement between the
Company and a holder of Performance Shares evidencing the terms and conditions
of an individual Performance Share award. Each Performance Share Agreement shall
be subject to the terms and conditions of the Plan.
     (ff) “Plan” means this Digital River, Inc. 2007 Equity Incentive Plan.
     (gg) “Restricted Stock Award” means shares of Common Stock granted pursuant
to the terms and conditions of Section 7(a).

-4-



--------------------------------------------------------------------------------



 



     (hh) “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of Restricted Stock evidencing the terms and conditions
of an individual Restricted Stock Award. Each Restricted Stock Award Agreement
shall be subject to the terms and conditions of the Plan.
     (ii) “Restricted Stock Unit Award” means a Stock Award denominated in
shares of Common Stock equivalents granted pursuant to the terms and conditions
of Section 7(b) in which the Participant has the right to receive a specified
number of shares of Common Stock over a specified period of time.
     (jj) “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of an individual Restricted Stock Unit Award. Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.
     (kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     (ll) “Securities Act” means the Securities Act of 1933, as amended.
     (mm) “Stock Award” means any right granted under the Plan, including an
Option, a Restricted Stock Award, a Restricted Stock Unit Award, and Performance
Shares.
     (nn) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award. Each Stock Award Agreement shall be subject to the terms
and conditions of the Plan.
     (oo) “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
     (pp) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
3. Administration.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

-5-



--------------------------------------------------------------------------------



 



     (i) To determine from time to time which of the persons eligible under the
Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
     (ii) To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
     (iii) To amend the Plan or a Stock Award as provided in Section 13.
     (iv) To terminate or suspend the Plan as provided in Section 14.
     (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan.
     (c) Delegation to Committee.
     (i) General. The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board who are not
Employees, and the term “Committee” shall apply to any person or persons to whom
such authority has been delegated. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, including the power to
delegate to a subcommittee, members of which are not Employees, any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.
     (ii) Section 162(m) and Rule 16b-3 Compliance. In the discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee may delegate to a committee of one or more members of the Board,
who are not Employees, the authority to grant Stock Awards to eligible persons
who are either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award,
(b) not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code, or (c) not then subject to Section 16 of the Exchange Act.
     (d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

-6-



--------------------------------------------------------------------------------



 



4. Shares Subject to the Plan.
     (a) Share Reserve. Subject to the provisions of Section 12(a) relating to
Capitalization Adjustments, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate Two Million (2,000,000) shares of
Common Stock plus any shares of Common Stock subject to options or other stock
awards outstanding under the Company’s 1998 Equity Incentive Plan that expire or
otherwise terminate, in whole or in part, without having been exercised or
issued in full and that otherwise would have again become available for issuance
under the Company’s 1998 Equity Incentive Plan.
     (b) Limitation on Full Value Awards. Notwithstanding the provisions of
Section 4(a), for any two (2) shares of Common Stock issued in connection with a
Full Value Award, three (3) fewer shares of Common Stock will be available for
issuance in connection with Options and future Stock Awards under Section 4(a).
     (c) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
     (d) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5. Eligibility.
     (a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
     (c) Section 162(m) Limitation on Annual Grants. Subject to the provisions
of Section 12(a) relating to Capitalization Adjustments, no Employee shall be
eligible to be granted Stock Awards covering more than four hundred thousand
(400,000) shares of Common Stock during any calendar year.
     (d) Consultants. A Consultant shall not be eligible for the grant of a
Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other rule governing the
use of Form S-8.

-7-



--------------------------------------------------------------------------------



 



6. Option Provisions.
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option Agreement or otherwise) the substance of each of the following
provisions:
     (a) Term. Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date on which it was granted.
     (b) Exercise Price. Subject to the provisions of Section 5(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
an Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
     (c) Consideration. The purchase price of Common Stock acquired pursuant to
the exercise of an Option shall be paid, to the extent permitted by applicable
law and as determined by the Board in its sole discretion, by any combination of
the methods of payment set forth below. The Board shall have the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of payment.
The methods of payment permitted by this Section 5(c) are:
     (i) by cash, check, bank draft or money order payable to the Company;
     (ii) pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
     (iii) by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;
     (iv) by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, the Company shall accept a cash or
other payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the “net exercise,”

-8-



--------------------------------------------------------------------------------



 



(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations; or
     (v) in any other form of legal consideration that may be acceptable to the
Board in its sole discretion and permissible under applicable law.
     (d) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
     (e) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option shall be transferable to the extent provided in the Option Agreement. If
the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution, or pursuant to a qualified domestic relations
order as defined in the Code or in Title I of the Employee Retirement Income
Security Act of 1974, as amended, and shall be exercisable during the lifetime
of the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
     (f) Vesting Generally. The total number of shares of Common Stock subject
to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(f) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
     (g) Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability or for Cause), the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination) but only within such period of time ending on the earlier
of (i) the date ninety (90) days following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate. Notwithstanding the foregoing, in the event that Optionholder
is terminated for Cause, the Option shall terminate as of the date of the
Optionholder’s termination of Continued Service.
     (h) Extension of Termination Date. An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the

-9-



--------------------------------------------------------------------------------



 



registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in Section 6(a) or (ii) the expiration of a period of ninety (90) days
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.
     (i) Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within the period of time specified in the Option Agreement; provided, however,
that such vested Options shall not be exercisable for a period greater than one
(1) year following the Optionholder’s termination of Continuous Service due to
Disability. If no such period is specified in the Option Agreement, then any
vested outstanding Options shall be exercisable only within thirty (30) days
following the Optionholder’s termination of Continuous Service due to
Disability. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.
     (j) Death of Optionholder. In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6(d) or 6(e), but only
within the period of time specified in the Option Agreement; provided, however,
that such vested Options shall not be exercisable for a period greater than one
(1) year following the Optionholder’s death. If no such period is specified in
the Option Agreement, then any vested outstanding Options shall be exercisable
only within six (6) months following the Optionholder’s death. If, after death,
the Option is not exercised within the time specified herein, the Option shall
terminate.
     (k) Termination for Cause. In the event that the Optionholder’s Continuous
Service is terminated for Cause, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination) but only within such period of time ending on the
earlier of (i) the date seven (7) days following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.
7. Provisions of Stock Awards other than Options.
     (a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the Restricted Stock Award Agreement
may change from time to time, and the terms and conditions of separate
Restricted Stock Award Agreements need not be identical, but each Restricted
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

-10-



--------------------------------------------------------------------------------



 



     (i) Consideration. At the time of grant of a Restricted Stock Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock
Award. To the extent required by applicable law, the consideration to be paid by
the Participant for each share of Common Stock subject to a Restricted Stock
Award will not be less than the par value of a share of Common Stock. Such
consideration may be paid in any form permitted under applicable law.
     (ii) Vesting. Shares of Common Stock acquired pursuant to the Restricted
Stock Award shall be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board. The
Board may condition the vesting of the shares acquired pursuant to the
Restricted Stock Award upon the attainment of specified performance objectives
established by the Board pursuant to Section 8 or such other factors as the
Board may determine in its sole discretion, including time-based vesting;
provided, however, that if the vesting schedule is a time-based vesting
schedule, such shares shall vest not faster than one-third per year over three
years and if the vesting schedule is a performance-based vesting schedule, such
shares shall vest not earlier than the first anniversary of the date of grant.
     (iii) Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award Agreement. The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise provided in the Restricted Stock Award Agreement.
     (iv) Transferability. Rights to acquire shares of Common Stock pursuant to
the Restricted Stock Award shall be transferable by the Participant only upon
such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded pursuant to the Restricted Stock Award remains subject to the
terms of the Restricted Stock Award Agreement.
     (b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical, but
each Restricted Stock Unit Award Agreement shall include (through incorporation
of the provisions hereof by reference in the agreement or otherwise) the
substance of each of the following provisions:
     (i) Consideration. At the time of grant of a Restricted Stock Unit Award,
the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. To the extent required by applicable law, the
consideration to be paid by the Participant for each share of Common Stock
subject to a Restricted Stock Unit Award will not be less than the par value of
a share of Common Stock. Such consideration may be paid in any form permitted
under applicable law.

-11-



--------------------------------------------------------------------------------



 



     (ii) Vesting. At the time of grant of a Restricted Stock Unit Award, the
Board shall impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its absolute discretion, deems
appropriate. The Board may condition the vesting of the Restricted Stock Unit
Award upon the attainment of specified performance objectives established by the
Board pursuant to Section 8 or such other factors as the Board may determine in
its sole discretion, including time-based vesting; provided, however, that if
the vesting schedule is a time-based vesting schedule, such Stock Award shall
vest not faster than one-third per year over three years and if the vesting
schedule is a performance-based vesting schedule, such Stock Award shall vest
not earlier than the first anniversary of the date of grant.
     (iii) Payment. A Restricted Stock Unit Award will be denominated in shares
of Common Stock equivalents. A Restricted Stock Unit Award will be settled by
the delivery of shares of Common Stock.
     (iv) Dividend Equivalents. Dividend equivalents may be credited in respect
of shares of Common Stock equivalents covered by a Restricted Stock Unit Award,
as determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock equivalents covered by the
Restricted Stock Unit Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of shares of Common Stock equivalents
covered by the Restricted Stock Unit Award then credited by (2) the Fair Market
Value per share of Common Stock on the payment date for such dividend, or in
such other manner as determined by the Board. Any additional share equivalents
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.
     (v) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service for any reason.
     (vi) Transferability. Restricted Stock Units shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit Agreement, as the Board shall determine in its discretion.
     (c) Performance Shares. Each Performance Share Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Performance Share Agreements may change
from time to time, and the terms and conditions of separate Performance Share
Agreements need not be identical; provided, however, that each Performance Share
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:
     (i) Consideration. At the time of grant of Performance Shares, the Board
will determine the consideration, if any, to be paid by the Participant upon
delivery of each share of Common Stock subject to the Performance Shares. To the
extent required by applicable law, the consideration to be paid by the
Participant for each share of Common Stock subject to a

-12-



--------------------------------------------------------------------------------



 



Performance Shares will not be less than the par value of a share of Common
Stock. Such consideration may be paid in any form permitted under applicable
law.
     (ii) Vesting. At the time of grant of Performance Shares, the Board shall
impose such restrictions or conditions to the vesting of the Performance Shares
as it, in its discretion, deems appropriate. The Board may condition the grant
of Performance Shares upon the attainment of specified performance objectives
established by the Board pursuant to Section 8 or such other factors as the
Board may determine in its sole discretion; provided, however, that such
Performance Shares shall vest not earlier than the first anniversary of the date
of grant.
     (iii) Payment. Performance Shares will be denominated in shares of Common
Stock Equivalents. Performance Shares will be settled by the delivery of shares
of Common Stock.
     (iv) Dividend Equivalents. Dividend equivalents may be credited in respect
of shares of Common Stock equivalents covered by Performance Shares, as
determined by the Board and contained in the Performance Share Agreement. At the
discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock equivalents covered by the Performance Shares
by dividing (1) the aggregate amount or value of the dividends paid with respect
to that number of shares of Common Stock equivalents covered by the Performance
Shares then credited by (2) the Fair Market Value per share of Common Stock on
the payment date for such dividend, or in such other manner as determined by the
Board. Any additional share equivalents covered by the Performance Shares
credited by reason of such dividend equivalents will be subject to all the terms
and conditions of the underlying Performance Share Agreement to which they
relate.
     (v) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Performance Share Agreement, such portion of the
Performance Shares that have not vested will be forfeited upon the Participant’s
termination of Continuous Service for any reason.
     (vi) Transferability. Performance Shares shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Agreement, as the Board shall determine in its discretion.
     (d) Deferral of Award Payment. The Board may establish one or more programs
under the Plan to permit selected Participants to elect to defer receipt of
consideration upon exercise of a Stock Award, the satisfaction of performance
objectives, or other events which, absent such an election, would entitle such
Participants to payment or receipt of Common Stock or other consideration under
a Stock Award. The Board may establish the election procedures of such
deferrals, the mechanisms for payment of Common Stock or other consideration
subject to deferral (including accrual of interest or other earnings, if any, on
amounts with respect thereto) and such other terms, conditions, rules and
procedures that the Board deems advisable and in compliance with Section 409A of
the Code.

-13-



--------------------------------------------------------------------------------



 



8. Performance Objectives.
      The Board shall determine the terms and conditions of Stock Awards at the
date of grant or thereafter; provided that performance objectives, if any,
related to Stock Awards granted to Covered Employees shall be established by the
Board not later than the latest date permissible under Section 162(m) of the
Code. To the extent that such Stock Awards are paid to Covered Employees the
performance objectives to be used, if any, shall be expressed in terms of one or
more of the following: total shareholder return; earnings per share; stock
price; return on equity; net earnings; related return ratios; cash flow; net
earnings growth; earnings before interest, taxes, depreciation and amortization
(EBITDA); return on assets; revenues; expenses; funds from operations (FFO); and
FFO per share. Performance objectives, if any, established by the Board may be
(but need not be) different from year-to-year, and different performance
objectives may be applicable to different Participants.
9. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
     (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
10. Use of Proceeds from Stock.
     Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.
11. Miscellaneous.
     (a) Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
     (b) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

-14-



--------------------------------------------------------------------------------



 



     (c) No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
     (d) Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of a Stock Award Agreement.
     (e) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
     (f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award; provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or

-15-



--------------------------------------------------------------------------------



 



such lesser amount as may be necessary to avoid variable award accounting); or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.
     (g) Foreign Employees. Without amending the Plan, the Board may grant Stock
Awards to eligible Employees, Directors and Consultants who are foreign
nationals on such terms and conditions different from those specified in this
Plan as may in the judgment of the Board be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes the Board may make such modification, amendments, procedures, subplans
and the like as may be necessary or advisable to comply with provisions of laws
in other countries in which the Company operates or has Employees, Directors and
Consultants.
     (h) Indemnification. In addition to such other rights of indemnification as
they may have and subject to limitations of applicable law, the members of the
Board shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any rights granted
thereunder and against all amounts paid to them in settlement thereof or paid by
them in satisfaction of a judgment of any such action, suit or proceeding. The
Board member or members shall notify the Company in writing, giving the Company
an opportunity at its own cost to defend the same before such Board member or
members undertake to defend the same on their own behalf.
12. Adjustments upon Changes in Stock.
     (a) Capitalization Adjustments. If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”)), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Sections 4(a) and 4(c) and the maximum number of securities subject
to award to any person pursuant to Section 5(c), and the outstanding Stock
Awards will be appropriately adjusted in the class(es) and number of securities
and price per share of Common Stock subject to such outstanding Stock Awards.
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive. (The conversion of any convertible securities of the
Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)
     (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to the Company’s repurchase option may be
repurchased by the Company notwithstanding the fact that the holder of such
stock is still in Continuous Service.
     (c) Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume or continue any or all
Stock Awards

-16-



--------------------------------------------------------------------------------



 



outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (it being understood that similar stock awards
include, but are not limited to, awards to acquire the same consideration paid
to the stockholders or the Company, as the case may be, pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company), if any, in connection with such Corporate Transaction. In the
event that any surviving corporation or acquiring corporation does not assume or
continue any or all such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards, then with respect to Stock Awards that
have been not assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction), the Stock Awards shall terminate if not exercised (if applicable)
at or prior to such effective time, and any reacquisition or repurchase rights
held by the Company with respect to such Stock Awards held by Participants whose
Continuous Service has not terminated shall (contingent upon the effectiveness
of the Corporate Transaction) lapse. With respect to any other Stock Awards
outstanding under the Plan that have not been assumed, continued or substituted,
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Award may be exercised) shall not be accelerated, unless otherwise
provided in a written agreement between the Company or any Affiliate and the
holder of such Stock Award, and such Stock Awards shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction.
     (d) Securities Acquisition. In the event of an acquisition by any Exchange
Act Person of the beneficial Ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors (other than an acquisition
pursuant to Section 12(c) above), then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting (and
exercisability, if applicable) of such Stock Awards shall be accelerated in
full.
13. Amendment of the Plan and Stock Awards.
     (a) Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 12(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the stockholders of the Company to the extent stockholder approval is necessary
to satisfy the requirements of Section 422 of the Code or the listing
requirements of the national exchange.
     (b) Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees.

-17-



--------------------------------------------------------------------------------



 



     (c) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
     (d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
     (e) Amendment of Stock Awards. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.
14. Termination or Suspension of the Plan.
     (a) Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on April 4, 2017. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Stock Award granted while the Plan
is in effect except with the written consent of the Participant.
15. No Authority to Reprice.
     Without the consent of the stockholders of the Company, except as provided
in Section 12(a), the Administrator shall have no authority to effect either
(i) the repricing of any outstanding Options under the Plan or (ii) the
cancellation of any outstanding Options under the Plan and the grant in
substitution therefor of new Options under the Plan covering the same or
different numbers of shares of Common Stock.
16. Effective Date of Plan.
     The amended and restated Plan shall become effective as determined by the
Board, but no Stock Award shall be exercised (or, in the case of Stock Awards
other than Options, shall be granted) unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
17. Choice of Law.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

-18-